[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 98-1543

                        UNITED STATES,

                          Appellee,

                              v.

                   JOHAMID HERNANDEZ-COTTO,

                    Defendant, Appellant.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

       [Hon. Salvador E. Casellas, U.S. District Judge]

                            Before

                  Selya, Boudin and Lynch,
                      Circuit Judges.

   Maria Soledad Ramirez-Becerra on brief for appellant.
   Guillermo Gil, United States Attorney, Jorge E. Vega-Pacheco,
Assistant United States Attorney, and Nelson Perez-Sosa, Assistant
United States Attorney, on brief for appellee.

June 10, 1999

          Per Curiam.  Upon careful review of the briefs and
record, we find no merit in defendant's belated claim that his
plea was invalid.  The district court was not obligated to
provide the detailed instruction suggested by defendant, and,
in addition, it is implausible that the omitted information
would have made any material difference in defendant's decision
to plead guilty.  Defendant has not shown "a fundamental defect
which inherently results in a complete miscarriage of justice
. . . or an omission inconsistent with the rudimentary demands
of fair procedure."  United States v. Lopez-Pineda, 55 F.3d
693, 696-97 (1st Cir. 1995) (internal citations and quotations
omitted).
          Defendant's claim of ineffective assistance of
counsel also fails.  Even assuming arguendo that defendant's
factual assertions were true, in all the circumstances of this
case, we cannot say that defendant's attorney was required to
advise what we view as a "very dangerous course."  See United
States v. Montanez, 82 F.3d 520, 523 (1st Cir. 1996).
          Affirmed.  See 1st Cir. Loc. R. 27.1.